Citation Nr: 1220152	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  07-13 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the residuals of a low back injury, to include sciatica.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from March 1985 to May 1987.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for the residuals of a low back injury.  An interim October 2007 rating decision denied service connection for sciatica claimed as a residual of a low back injury.  In October 2009, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.  In January 2010 and May 2011, the Board remanded this matter for additional development.  


FINDING OF FACT

During service the Veteran sustained an injury to his coccyx 9residuals of which are service-connected); a separate low back disability was not manifested in service; arthritis of the lumbar spine was not manifested in the first year following the Veteran's discharge from active duty; and the preponderance of the evidence is against a finding that his current low back disability is related to his active service or was caused or aggravated by his service-connected residuals of a coccyx injury.  


CONCLUSION OF LAW

Service connection for residuals of a low back injury, including as secondary to service-connected residuals of a coccyx injury, is not warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2011).  





REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefit, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim.  September 2005 and June 2007 letters explained the evidence necessary to substantiate his claim (the June 2007 letter including the evidence necessary to substantiate a claim of secondary service connection), the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The June 2007 letter also informed him of disability rating and effective date criteria.  An April 2012 supplemental statement of the case (SSOC) readjudicated the matter after the Veteran and his representative responded and further development was completed.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (a VCAA timing defect is cured by the issuance of fully compliant notification followed by readjudication of the claim).  It is not alleged that notice in this case was less than adequate.  
The Veteran's service treatment records (STRs) and pertinent available postservice treatment records (including from the Social Security Administration (SSA)) have been secured.  In June 2011, the Texas Department of Assistive and Rehabilitative Services responded that there were no Workman's Compensation records for any claims filed under the Veteran's name or social security number.  And in October 2011, the Houston VA Medical Center (VAMC) responded that there were no records located for 1987 and 1988.  The Veteran was afforded a VA examination in June 2010.  The examination report is adequate for rating purposes, as the examiner reviewed (and expressed familiarity with) the record, noted all findings necessary, and explained the rationale for the opinion offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

B. Legal Criteria and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file and in Virtual VA (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases (to include arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  
In order to establish service connection for a claimed disability, there must be medical, or in certain circumstances lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing service connection on a secondary basis requires: (1) Competent evidence (a medical diagnosis) of a current disability (for which secondary service connection is sought); (2) evidence of a service connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by the service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to implement the Allen decision.  The revised 38 C.F.R. § 3.310 institutes additional evidentiary requirements that must be satisfied before aggravation may be conceded and service connection granted.  In essence, it provides that in an aggravation secondary service connection scenario, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after aggravation occurred.  As the Veteran's claim was pending prior to the effective date of the revised 38 C.F.R. § 3.310, the Board will consider the version in effect prior to October 10, 2006, as it is more favorable to the claimant.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary when the determinative question is one requiring medical knowledge.  Id.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principals found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis pertaining to a low back disability, to include sciatica (other than the already service-connected coccyx disability.  On May 1987 service separation examination, the spine was normal on clinical evaluation and the Veteran denied having recurrent back pain.  

Postservice treatment records include a July 1989 VA treatment record that notes the Veteran's denial of a backache, joint pain, or muscle weakness.  A June 2001 report notes the Veteran's history of a right lower leg on-the-job injury in October 2000, and his complaint of right leg swelling since the injury.  The report also notes the Veteran has a history of chronic low back pain.  A March 2005 report notes his complaint of low back pain since he injured his tailbone during his active military service.  The diagnosis was chronic low back pain and sciatica.  

An April 2005 Dr. R.L.J. orthopaedic consultation report (in conjunction with the Veteran's Workman's Compensation claim) notes his complaint of back and bilateral knee pain.  It was also noted he had a past on-the-job back injury.  On physical examination, straight leg raise testing was negative and deep tendon reflexes were equal and active.  Lumbosacral spine x-rays show slight disc space narrowing.  The diagnosis included lumbar disc degeneration (i.e., arthritis) and bilateral knee osteoarthritis secondary to obesity.  

In an August 2005 SSA Disability Report Appeal form, the Veteran reported he has back pain and left leg sciatica with numbness.  

An August 2005 VA treatment report noted the Veteran's complaint of low back pain radiating to his left heel for several years.  Lumbosacral spine x-rays revealed degenerative changes involving the lumbar spine.  A November 2005 report noted his complaint of low back pain, no longer radiating to his lower extremities.  A January 2006 report diagnosed left sciatica, going on for years from an injury many years ago.  An April 2006 report notes he had a history of chronic lower back pain, with pain, numbness, and tingling that radiates to his left leg for many months.  A lumbar spine MRI revealed degenerative changes predominantly at the L5-S1 level associated with mild bilateral neural foraminal narrowing and moderate facet degenerative changes.  A nerve conduction study revealed electrodiagnostic evidence of a generalized peripheral sensorimotor neuropathy, and no evidence of lumbosacral radiculopathy.  A May 2006 record notes the Veteran's report that he no longer had sciatica.  A June 2006 report notes he still has occasional sciatica.  An October 2006 report notes his complaint of constant back pain that radiates down his left leg to the back of the thigh and the calf, and down to his heel and toes.  January 2007 lumbar spine x-rays revealed tiny multilevel anterior osteophytes, minimal retrolisthesis of L2 on L3, L3 on L4, and L4 on L5, reduction of the L2-L3, L3-L4 disc heights, and mild degenerative appearing sacroiliac joints.  

On January 2007 VA examination, the Veteran reported he continues to have pain at the distal end of his coccyx since the injury in service.  On physical examination, there was no evidence of gross deformity of the lumbar spine.  He was able to walk on his toes and on his heels.  Sensation was intact in the lower extremities to light touch.  He also had good strength with plantar flexion and dorsiflexion of the ankles; flexion and extension of the knees and hips, and abduction and adduction of the hips were all 5/5 throughout.  Radiographs of the thoracolumbar spine revealed evidence of degenerative changes in the lumbar spine.  

In October 2007 correspondence, the Veteran asserts that his sciatica is related to his tailbone injury, and not an on-the-job back injury.  He denied suffering a back injury while working.  

September 2007 lumbar spine x-rays revealed no evidence of fracture or dislocation, multilevel degenerative endplate osteophyte formation (most pronounced at L4-S1), and mild L5-S1 anterolisthesis.  A December 2007 report notes the Veteran's complaint of lumbar spine pain for 20 years, radiating to both legs (left leg greater than right).  October 2008 lumbosacral spine x-rays found the appearance of the lumbar spine was unchanged.  A February 2009 report notes his complaint of lumbosacral spine and tailbone pain, without radiation, numbness or weakness.  An April 2009 report notes his complaint of lower back pain for 20 years with occasional pain radiating to his left leg, without numbness or weakness in the extremity.  May 2009 records note his complaint of worsened back pain, without relief from pain medication, and that the pain has radiated to his left leg, with numbness, for 15 years.  A June 2009 report shows the Veteran had severe sciatica diagnosed (etiology not given); a May 2009 lumbosacral spine MRI revealed a disc bulge at L2-L3, moderate facet joint arthrosis with mild bilateral foraminal narrowing at L4-L5, and bilateral spondylosis at L5-S1.  An October 2009 report noted his complaint of chronic lower back pain for 20-plus years with occasional tingling in his legs.  
In a May 2008 SSA decision, the Veteran was awarded SSA benefits beginning July 8, 2007 for a primary diagnosis of disorders of the back.  

At the October 2009 videoconference hearing, the Veteran testified that his lower back has always (i.e., continuously) bothered him since the injury to his coccyx in service, but more as he has gotten older.  He also indicated he had sciatica down both legs at the time of the injury that lasted for several months and slowly went away.  He testified that he did not injure his back in an on-the-job accident but his right leg.  

On June 2010 VA examination, the Veteran reported he has lower back pain and sciatica down his left leg which had progressively worsened since its onset during service.  The diagnoses included lumbar spine degenerative disc disease (DDD) without lower extremity radiculopathy.  After review of the claims file and his STRs which revealed complaints of local pain and tenderness at the end of the coccyx area at the time of the active service injury and no subsequent injury, and the April 2005 Dr. R.L.J. orthopaedic consultation report that refers to the back and both knees in relation to the on-the-job injury, the examiner opined, "All supporting documentation clearly points to [the] nexus as the . . . injury on the job [in 2000]."  

An October 2010 VA treatment report notes the Veteran's complaint that his back pain had progressively worsened.  

In February 2011 correspondence, the Veteran reiterated that he suffered an injury to his tail bone and lower back along with sciatica during his active service.  

Virtual VA records include a November 2011 report wherein a physician opines, based on physical examination and the lack of neuro radiation past the knee, negative straight leg raise testing, and tenderness at the sciatic notch, that the Veteran has classic piriformis syndrome.  A December 2011 physician report notes the Veteran's complaint of chronic (sharp) lower back pain, occasionally radiating to his left posterior thigh, calf, heel, and toes.  And a January 2012 physician report opined the source of the Veteran's lower back pain was multifactorial, but most likely contributing is his weight.  

The evidence of record shows that the Veteran has multilevel DDD and degenerative joint disease of the lumbar spine, as well as sciatica.  As is also noted above, he has established service connection for residuals of an injury to the coccyx.  

The Veteran's STRs are silent for a chronic low back disability.  His complaints during service were limited to the coccyx area.  In addition, on service separation examination, the Veteran's spine was normal and no back complaints were noted.  Accordingly, service connection for a low back disability on the basis that such disability became manifest in service and persisted is not warranted.  To the extent the Veteran alleges that he received treatment for his low back, other than for the coccyx area, and experienced and was diagnosed with sciatica, the Board finds such is inconsistent with, and unsupported by, the available factual evidence of record, is self-serving, and is not credible.  To the extent that the Veteran may be seeking to establish a nexus between his current low back disabilities and his service by alleging continuity of symptoms since he sustained an injury to the coccyx in service, such allegation is also inconsistent with, and unsupported by, the available factual evidence of record (including that the spine was normal on clinical evaluation on separation, and a July 1989 VA treatment record that notes the Veteran's denial of a backache, joint pain, or muscle weakness); is self-serving; and is not credible.  

There is no evidence that arthritis of the lower back, or the back in general, was manifested in the first postservice year.  Therefore, there is no basis for considering (and applying) the chronic disease presumptions afforded under 38 U.S.C.A. §§ 1112, 1137.  

There is also no competent evidence that suggests that the Veteran's low back disabilities are otherwise related to his service.  Postservice evaluation/treatment records only note the treatment and diagnoses of the low back; they are silent for any nexus opinions relating the Veteran's low back disabilities directly to his service.  Therefore, direct service connection for a low back disability (i.e., on the basis that it was incurred or aggravated in service) is not warranted.  
The preponderance of the evidence is also against the Veteran's alleged secondary service connection theory of entitlement to the benefit sought.  The only competent medical evidence in this matter is the report of the June 2010 VA examination.  The Board finds that the June 2010 VA examiner's opinion is to be entitled to great probative weight, as it took into account a complete review of the Veteran's entire medical history and statements included in the claims file, full orthopedic evaluation, and provided a full rationale for the conclusions reached, citing to the fact that the spine was within normal limits in service and the April 2005 Dr. R.L.J. orthopaedic consultation report that relates the back and knee disabilities to an on-the-job injury.  Because there is no competent evidence to the contrary, the Board finds the June 2010 VA examiner's opinion to be persuasive.  

The Veteran's own opinion that his low back disabilities are related to an injury to his coccyx in service is not competent evidence.  The matter of a nexus between current disc or joint pathology and remote injury in service is (in the absence of continuity of symptomatology, allegations of which the Board finds not credible) a question that is beyond lay observation.  See Jandreau, 492 F.3d at 1377.  The Veteran has not submitted any supporting medical evidence for his allegation of a nexus, such as a medical nexus opinion or citation to supporting textual evidence.  In light of the foregoing, the Board finds that the preponderance of the evidence is against this claim.  Therefore, service connection for residuals of a low back injury must be denied.  


ORDER

Service connection for the residuals of a low back injury, to include sciatica, is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


